DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 12/18/2020 has been entered and made of record. Claims 1, 3, 15, 17, and 29-30 were amended. Claims 1-30 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 13-15, 19, 21-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2011/0063315) in view of Lida et al. (US 2009/0295680).
Regarding claim 1, Ghosh teaches/suggests: A method of display processing, comprising: 
determining a refresh offset for at least one group of lines in a first display based on at least one group of lines in a second display (Ghosh [0062]: “To reduce the peak bandwidth requirements on the video memory system, the start counts may be staggered based on the horizontal resolution. With the total horizontal resolution being 1688 pixels, the start counts may be offset at 337 pixels (1688 total horizontal pixels/5 displays).”); 
applying the refresh offset for the at least one group of lines in the first display based on the at least one group of lines in the second display (Ghosh [0062]: “Therefore, a start count for the first display controller would be at pixel count 0, the start count for the second display controller would be at pixel count 337, the start count for the third display controller would be at pixel count 674, the start count for the fourth display controller would be at pixel count 1011, and the start count for the fifth display controller would be at pixel count 1348.”); and 
adjusting a combined instantaneous bandwidth corresponding to each of the at least one group of lines in the first display and each of the at least one group of lines in the second display based on the applied refresh offset (Ghosh [0062]: “Therefore, a start count for the first display controller would be at pixel count 0, the start count for the second display controller would be at pixel count 337, the start count for the third display controller would be at pixel count 674, the start count for the fourth display controller would be at pixel count 1011, and the start count for the fifth display controller would be at pixel count 1348.” [Offsetting the start counts meets the claimed adjusting step.]).
Gosh does not teach/suggest:
calculating an instantaneous bandwidth for each of the at least one group of lines in the first display and each of the at least one group of lines in the second display; 
Lida, however, teaches/suggests:
calculating an instantaneous bandwidth for each of the at least one group of lines in the first display and each of the at least one group of lines in the second display (Lida [0088]: “In another example, it is required to ensure in advance that there is enough bandwidth for a predefined number of source devices capable of transmitting over a multi-stream channel supporting HDMI-CEC. In this case, before the first source device starts transmitting, the EDID of the appropriate display device is manipulated such that the total maximum bandwidth consumed by the predefined number of the source devices communicating in parallel through the multi-stream channel supporting HDMI-CEC is supported by the multi-stream channel.”); 
At the time of the effective filing it would have been obvious for one of ordinary skill in the art to modify the bandwidth requirement for each video memory (the claimed at least one group of lines) of Ghosh to be calculated as taught/suggested by Lida in order to ensure in advance that there is enough bandwidth for all the displays.

Regarding claim 5, Ghosh as modified by Lida teaches/suggests: The method of claim 1, wherein adjusting the combined instantaneous bandwidth corresponding to each of the at least one group of lines in the first display and each of the at least one group of lines in the second display further comprises: 
reducing the combined instantaneous bandwidth corresponding to each of the at least one group of lines in the first display and each of the at least one group of lines in the second display (Ghosh [0062]: “To reduce the peak bandwidth requirements on the video memory system, the start counts may be staggered based on the horizontal resolution. With the total horizontal resolution being 1688 pixels, the start counts may be offset at 337 pixels (1688 total horizontal pixels/5 displays).”).

Regarding claim 7, Ghosh as modified by Lida teaches/suggests: The method of claim 1, further comprising: 
mapping the refresh offset to each of the at least one group of lines in the first display and each of the at least one group of lines in the second display, wherein the combined instantaneous bandwidth is based on the mapped refresh offset (Ghosh [0071]: “FIG. 6 illustrates a timing diagram depicting the performance of an example embodiment. In the example embodiment, five displays with an addressable video resolution of 1280.times.1024 and a total resolution of 1688.times.1066 are supported. The start counts are staggered based on the horizontal resolution with an offset of 337 pixels (1688 total horizontal pixels/5 displays).”).

Regarding claim 8, Ghosh as modified by Lida teaches/suggests: The method of claim 1, wherein the first display and the second display support a programmable offset (Ghosh [0060]: “At operation 510, a controller (such as read controller 415) may determine a start count for each display controller 445. The start counts may be determined dynamically as each additional display system comes online and requires data from the video memory system or the start. The start count may be calculated based on a number of factors.”).

Regarding claim 9, Ghosh as modified by Lida teaches/suggests: The method of claim 1, wherein the refresh offset for the at least one group of lines in the first display is a minimum refresh offset to minimize the combined instantaneous bandwidth corresponding to each of the at least one group of lines in the first display and each of the at least one group of lines in the second display (Ghosh [0062]: “To reduce the peak bandwidth requirements on the video memory system, the start counts may be staggered based on the horizontal resolution. With the total horizontal resolution being 1688 pixels, the start counts may be offset at 337 pixels (1688 total horizontal pixels/5 displays).”). A timing offset being the total horizontal pixels divided by the number of displays is considered to be the minimum to reduce bandwidth.

Regarding claim 10, Ghosh as modified by Lida teaches/suggests: The method of claim 1, wherein the refresh offset for the at least one group of lines in the first display is applied gradually over multiple stages (Ghosh [0062]: “Therefore, a start count for the first display controller would be at pixel count 0, the start count for the second display controller would be at pixel count 337, the start count for the third display controller would be at pixel count 674, the start count for the fourth display controller would be at pixel count 1011, and the start count for the fifth display controller would be at pixel count 1348.”).

Regarding claim 11, Ghosh as modified by Lida teaches/suggests: The method of claim 1, wherein the at least one group of lines in the first display correspond to at least one frame in the first display, wherein the at least one group of lines in the second display correspond to at least one frame in the second display (Ghosh [0027]: “To generate video output for each thin-client terminal workstation 104 a thin-client video subsystem 114 in the connection module 150 maintains a frame buffer 115 for each of the each thin-client terminal workstations 104.”).

Regarding claim 13, Ghosh as modified by Lida teaches/suggests: The method of claim 1, wherein the first display and the second display correspond to a dual panel display (Ghosh [0032]: “For example, the computer workstation 166 illustrated in FIG. 1C drives multiple display systems (131 to 135). Multiple workstation frame buffers 155 within a video subsystem 151 are used to drive the display systems (131 to 135);” [0003]: “However, many other computer users are now taking advantage of multiple display system workstations. A computer programmer may execute a test program on one display while having a debugger application running on a second display.”). A system having two displays is considered a dual panel display. In addition, a dual panel display would have been well known in the art for increasing the size of the display output (Official Notice).

Regarding claim 14, Ghosh as modified by Lida teaches/suggests: The method of claim 1, wherein the refresh offset for the at least one group of lines in the first display is determined at a display processor (Ghosh [0055]: “A read controller 415 in the video display system 460 coordinates reads of image data from the video memory system 410 of FIG. 4. The read controller 415 is responsible for coordinating access by display controllers 445 into the frame buffers 115 in the video memory system 410. The read controller 415 may be configured to stagger, schedule, or synchronize the reading of data from the individual frame buffers 115 of the video memory system 410.”).

Claims 15, 19, 21-25, and 27-28 recite limitations similar in scope to those of claims 1, 5, 7-11, and 13-14, respectively, and are rejected using the same rationales. Ghosh as modified by Lida further teaches a memory; and at least one processor coupled to the memory (Ghosh [0077]: “The example computer system 700 includes a processor 702 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 704 and a static memory 706, which communicate with each other via a bus 708.”).

Claim 29 recites limitations similar in scope to those of claim 15, and is rejected using the same rationale.

Claim 30 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Ghosh as modified by Lida further teaches a non-transitory computer-readable medium storing computer executable code for display processing (Ghosh [0079]: “The disk drive unit 716 includes a machine-readable medium 722 on which is stored one or more sets of computer instructions and data structures (e.g., instructions 724 also known as `software`) embodying or utilized by any one or more of the methodologies or functions described herein.”).

Claims 2-4, 12, 16-18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2011/0063315) in view of Lida et al. (US 2009/0295680) as applied to claims 1 and 15 above, and further in view of King et al. (US 2007/0285439).
Regarding claim 2, Ghosh as modified by Lida does not teach/suggest: The method of claim 1, further comprising: 
determining one or more overlapping layer regions based on the first display and the second display, wherein each of the one or more overlapping regions correspond to a group of lines in the first display and a group of lines in the second display.
King, however, teaches/suggests determining one or more overlapping layer regions (King [0060]: “Overlay module 24 may save overlay layer 40 in a 4 Bpp data format due to the different shading used for each of display layers 30, 32 and 34 that make up overlay layer 40. Blending the low change rate display layers to form overlay layer 40 using overlay module 24 reduces the amount of bandwidth required to update display image 38.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the video memory of a display of Ghosh to include overlapping layers as taught/suggested by King in order to further reduce bandwidth. As such, Gosh as modified by Lida and King teaches/suggests:
determining one or more overlapping layer regions based on the first display and the second display, wherein each of the one or more overlapping regions correspond to a group of lines in the first display and a group of lines in the second display (Ghosh [0027]: “To generate video output for each thin-client terminal workstation 104 a thin-client video subsystem 114 in the connection module 150 maintains a frame buffer 115 for each of the each thin-client terminal workstations 104;” King [0060]: “Overlay module 24 may save overlay layer 40 in a 4 Bpp data format due to the different shading used for each of display layers 30, 32 and 34 that make up overlay layer 40. Blending the low change rate display layers to form overlay layer 40 using overlay module 24 reduces the amount of bandwidth required to update display image 38.” [In view of Ghosh and King, the overlapping layers in the frame buffers of the respective displays (the claimed based on the first display and the second display) are determined.]).

Regarding claim 3, Gosh as modified by Lida and King teaches/suggests: The method of claim 2, further comprising: 
calculating a combined instantaneous bandwidth for each of the one or more overlapping layer regions (Ghosh [0027]: “To generate video output for each thin-client terminal workstation 104 a thin-client video subsystem 114 in the connection module 150 maintains a frame buffer 115 for each of the each thin-client terminal workstations 104;” King [0060]: “Overlay module 24 may save overlay layer 40 in a 4 Bpp data format due to the different shading used for each of display layers 30, 32 and 34 that make up overlay layer 40. Blending the low change rate display layers to form overlay layer 40 using overlay module 24 reduces the amount of bandwidth required to update display image 38;” Lida [0088]: “In another example, it is required to ensure in advance that there is enough bandwidth for a predefined number of source devices capable of transmitting over a multi-stream channel supporting HDMI-CEC. In this case, before the first source device starts transmitting, the EDID of the appropriate display device is manipulated such that the total maximum bandwidth consumed by the predefined number of the source devices communicating in parallel through the multi-stream channel supporting HDMI-CEC is supported by the multi-stream channel.”).
The same rationales to combine as set forth in the rejection of claims 1 and 2 above are incorporated herein.

Regarding claim 4, Gosh as modified by Lida and King teaches/suggests: The method of claim 3, wherein the combined instantaneous bandwidth for each of the one or more overlapping layer regions is calculated based on a sum of the instantaneous bandwidth for a corresponding group of lines in the first display and the instantaneous bandwidth for a corresponding group of lines in the second display (Ghosh [0027]: “To generate video output for each thin-client terminal workstation 104 a thin-client video subsystem 114 in the connection module 150 maintains a frame buffer 115 for each of the each thin-client terminal workstations 104;” King [0060]: “Overlay module 24 may save overlay layer 40 in a 4 Bpp data format due to the different shading used for each of display layers 30, 32 and 34 that make up overlay layer 40. Blending the low change rate display layers to form overlay layer 40 using overlay module 24 reduces the amount of bandwidth required to update display image 38;” Lida [0088]: “In another example, it is required to ensure in advance that there is enough bandwidth for a predefined number of source devices capable of transmitting over a multi-stream channel supporting HDMI-CEC. In this case, before the first source device starts transmitting, the EDID of the appropriate display device is manipulated such that the total maximum bandwidth consumed by the predefined number of the source devices communicating in parallel through the multi-stream channel supporting HDMI-CEC is supported by the multi-stream channel.”). The same rationales to combine as set forth in the rejection of claims 1 and 2 above are incorporated herein.

Regarding claim 12, Gosh as modified by Lida and King teaches/suggests: The method of claim 3, wherein the instantaneous bandwidth for each of the at least one group of lines in the first display and each of the at least one group of lines in the second display is the speed at which data is fetched for each line in the at least one group of lines in the first display and each line in the at least one group of lines in the second display (Ghosh [0034]: “The memory bandwidth required may also vary depending on when each supported video display system is requesting data from the video memory system. When all video display drivers simultaneously request data from the video memory system to drive their associated display systems, the memory bandwidth requirements are at a peak, whereas at other times, the video memory bandwidth required will not be as high.”).

Claims 16-18 and 26 recite limitations similar in scope to those of claims 2-4 and 12, respectively, and are rejected using the same rationales.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2011/0063315) in view of Lida et al. (US 2009/0295680) as applied to claims 1 and 15 above, and further in view of Riguer (US 2018/0307042).
Regarding claim 6, Gosh as modified by Lida does not teach/suggest: The method of claim 1, wherein determining the refresh offset for the at least one group of lines in the first display based on the at least one group of lines in the second display further comprises: 
calculating a difference between a frame retirement duration for the first display and a frame retirement duration for the second display.
Riguer, however, teaches/suggests:
calculating a difference between a frame retirement duration for the first display and a frame retirement duration for the second display (Riguer [0037]: “The refresh timing diagram 65 shows timing activities for a “Hardware Queue” and a “Displayed On HMD1” where the Hardware Queue is the hardware (e.g., GPU, APU or other) activity associated with frame rendering for HMD1 and the Displayed On HMD1 shows the activity leading to the actual appearance of rendered content on HMD1. As shown in diagram 65, at time t.sub.4 after Refresh 1 but prior to Refresh 2, frame rendering for HMD1, abbreviated “Render 1,” is commenced and the content rendered just prior to Refresh 1 is displayed on HMD1, abbreviated “Send to HMD1.” Note that time t.sub.4 is selected so that Render 1 completes near Refresh 2. Now fast forward to just after Refresh 2 in diagram 65. As shown in refresh timing diagram 65, the content from the Render 1 operation commencing at time t.sub.4 is ultimately displayed on HMD1 at the completion of Send to HMD1 at time t.sub.5. Note the latency, labeled “Latency HMD1,” between Render 1 commencing at time t.sub.4 and Send to HMD1 at time t.sub.5. Now consider timing the refresh timing diagram 70. The refresh timing diagram 70 shows timing activities for the Hardware Queue and a “Displayed On HMD2” where the Hardware Queue is the hardware (e.g., GPU, APU or other) activity associated with frame rendering for HMD2 and the Displayed On HMD2 shows the activity leading to the actual appearance of rendered content on HMD2. But note that Refresh 1 for the Hardware Queue in refresh timing diagram 70, in other words the Refresh 1 for HMD2, is offset in time relative to the Refresh 1 for HMD1 shown in refresh timing diagram 65 by some selected Refresh Offset. As shown in diagram 70, at time t.sub.6 after Refresh 1 but prior to Refresh 2, frame rendering for HMD2, abbreviated “Render 2,” is commenced and the content rendered just prior to Refresh 1 is displayed on HMD2, abbreviated “Send to HMD2.” Note that time t.sub.6 is selected so that Render 2 completes near Refresh 2. Now fast forward to just after Refresh 2 in diagram 70. As shown in refresh timing diagram 70, the content from the Render 2 operation commencing at time t.sub.6 is ultimately displayed on HMD2 at the completion of Send to HMD2 at time t.sub.7. Note the latency, labeled “Latency HMD2,” between Render 1 commencing at time t.sub.6 and Send to HMD2 at time t.sub.7. By using the Refresh Offset, Render 1 can be completed near Refresh 2 for HMD1 and Render 2 can be completed near Refresh 2 for HMD2, which results in Latency HMD1 being equal or close to Latency HMD2 and Latency HMD2 being shorter than Latency HMD2 for the conventional technique illustrated in FIG. 2.”).
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the timing offset of Ghosh such that images are completely rendered near the next refresh for the respective displays (the claimed calculating a difference) as taught/suggested by Riguer in order for the displays to have the same latency.

Claim 20 recites limitations similar in scope to those of claim 6, and is rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant argues “Lida does not calculate an instantaneous bandwidth for a group of lines in a first display and a second display, as in claim 1. Like Ghosh and King, nowhere in Lida is there any mention of calculating an instantaneous bandwidth for each of at least one group of lines in a first display and each of at least one group of lines in a second display.” See Remarks, page 11.

Examiner respectfully disagrees. Ghosh teaches/suggests in para. [0062] that each display has a video memory (the claimed at least one group of lines). Lida teaches/suggests in para. [0088] that the total bandwidth of these video memories is determined (i.e., the bandwidth of each video memory is calculated) to ensure in advance that there is enough bandwidth for all the displays.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0075621 – multiple display devices
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611